Citation Nr: 0804391	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1982 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for tinnitus. 


FINDING OF FACT

Tinnitus is shown as likely as not to be due to exposure to 
acoustic trauma during the veteran's period of active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
tinnitus incurred as a result of noise exposure during active 
service.  

The veteran's service treatment records reflect no 
complaints, findings, or diagnosis of tinnitus.  Both the 
January 1982 enlistment and November 1988 periodic 
examination reports include notations that the veteran's ears 
were normal and audiological testing at those times reflected 
no tinnitus.  In a July 1988 service audiogram, it was noted 
that the veteran was not routinely exposed to hazardous 
noise.  His hearing loss profile was H2.

Service personnel records reflect the veteran's documented 
military occupational specialties (MOS) as Cannon Crewmember, 
Light Wheel Vehicle Mechanic, and Motor Transport Operator as 
well as note citations for hand grenade and rifle badges in 
service.  

In a January 2004 VA audiological evaluation report, a VA 
audiologist noted the veteran's complaints of chronic 
bilateral tinnitus that had been present for over 15 years 
and began during active service.  The veteran further 
reported that he was exposed to routine hazardous noise 
including artillery, small arms fire at ranges, and motor 
pool/heavy vehicles.  Audiometric evaluation findings 
reflected moderate sensorineural hearing loss at high 
frequencies (3000-8000 Hertz) and hearing within limits at 
lower frequencies (500-2000 Hertz) with speech recognition 
scores listed as 92% for ear.  The VA audiologist 
specifically indicated that the veteran's complaint of 
constant tinnitus and difficulty understanding speech in the 
presence of background noise was consistent with his 
audiometric test results.  He further opined that hearing 
loss prevalent in retired military personnel, including this 
veteran, is the result of exposure to hazardous noise and 
noted that the majority of people exhibiting high frequency 
sensorineural hearing loss will experience some difficulty 
with chronic tinnitus in one or both ears. 

The record contains multiple lay statements dated in June 
2005 and April 2006 from fellow serviceman that worked with 
the veteran during active military service.  These statements 
repeatedly discuss the veteran's hearing difficulties during 
active service as well as identify various types of noise 
exposure the veteran experienced during active service, 
including noise from aircraft on the flight line and nearby 
ground transportation.  

In view of the totality of the evidence, including the 
veteran's documented MOS and likely associated in-service 
noise exposure, his current complaints of bilateral tinnitus, 
and the January 2004 VA audiologist opinion as to etiology, 
the Board finds that tinnitus is as likely as not due to 
exposure to acoustic trauma during the veteran's period of 
active service.  There is also no evidence of record that 
supports a finding that the veteran's claimed tinnitus is not 
related his active military service.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the veteran the benefit of the 
doubt, service connection for tinnitus is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


